Citation Nr: 0104055	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 6, 1987 for 
the grant of VA nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  At that time, the effective date 
for the grant of nonservice-connected disability pension 
benefits had been established as February 5, 1988.  However, 
in an August 1995 rating decision, the RO changed the 
effective date to April 6, 1987.  As the veteran has 
indicated that entitlement to nonservice-connected disability 
pension benefits arose prior to that date, his claim for an 
earlier effective date for the grant of such benefits remains 
viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his Substantive Appeal, received by the RO in September 
1995, the veteran indicated that he wished to appear at a VA 
Travel Board hearing.  However, in a January 2001 response to 
a Board inquiry, the veteran withdrew his hearing request.  
See 38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for nonservice-connected 
disability pension benefits was denied in an August 1985 
rating decision; the veteran initiated but did not complete 
an appeal of this decision.

3.  A VA hospitalization report, covering the period from 
April 6 to May 12 in 1987, contains the first evidence of 
unemployability.

4.  The veteran's subsequent claim for nonservice-connected 
disability pension benefits was received by the RO on 
February 5, 1988.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision denying entitlement to 
nonservice-connected disability pension benefits is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The criteria for entitlement to an effective date prior 
to April 6, 1987 for the grant of VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation and 
pension benefits are set forth in 38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2000).  

This general rule holds true in most cases of pension 
benefits.  However, 38 C.F.R. § 3.400(b)(1)(ii)(B) (2000) 
reflects that if, within one year from the date on which the 
veteran became permanently and totally disabled, he or she 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his or her own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension award may be effective from 
the date of receipt of the claim or the date on which the 
veteran became permanently and totally disabled, whichever is 
to the advantage of the veteran.  While rating board judgment 
must be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  Id.

Also, in cases involving new and material evidence because of 
a previously finally denied claim for benefits, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  Applicable statutory and 
regulatory provisions require that the VA look to all 
communications from the claimant which may be interpreted as 
applications or claims, both formal and informal, for 
benefits.  In particular, the VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2000); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2000).  

In reviewing the relevant history in this case, the Board 
observes that the veteran's initial claim for nonservice-
connected disability pension benefits was received by the RO 
on April 12, 1985.  This claim was denied by the RO on August 
26, 1985, and the veteran was notified of this denial on 
September 10, 1985.  On September 27, 1985, the RO received 
the veteran's Notice of Disagreement.  On October 31, 1985, 
the RO issued the veteran a Statement of the Case on the 
noted issue.  This issue was also addressed in rating 
decisions issued in October and December of 1985, as well as 
a Supplemental Statement of the Case issued on January 2, 
1986.  As the veteran did not submit any statement that could 
be interpreted as a Substantive Appeal within one year of 
notification of the August 1985 rating decision or within 60 
days of the issuance of the October 1985 Statement of the 
Case, the August 1985 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(2000).  

Moreover, the record does not establish that the 
circumstances contemplated by 38 C.F.R. § 3.400(b)(1)(ii)(B) 
(2000) are present in this case; specifically, there is no 
indication of extensive hospitalization or other evidence of 
incapacitation due to a mental disability not resulting from 
willful misconduct subsequent to October 1985 as would have 
prevented the veteran from completing his appeal.  The 
veteran's arguments, as articulated in his April 1996 VA 
hearing testimony, have centered around a VA hospitalization 
in April 1995.  However, that hospitalization ended well 
before the pendency of the period in which the veteran needed 
to complete his appeal.

The Board has thus reviewed the evidence of record to 
determine whether either a reopened claim for nonservice-
connected disability pension benefits was received by the RO, 
or entitlement to these benefits arose, prior to April 6, 
1987.  In this regard, the Board observes that the veteran 
was specifically noted to be employed in VA records from 
April and October of 1986.  A February 1987 statement from an 
orthopedic surgeon  that was received by the RO after the 
issuance of the appealed rating decision indicates that the 
veteran would be unable to return to work "for an 
undetermined period of time" and would not be able to work 
as a nurse's aide because of low back and left knee 
disabilities, but this statement does not suggest permanent 
and total disability.  An April 9, 1987 VA treatment report, 
made during the veteran's VA hospitalization from April 6 to 
May 12 of 1987, indicates that he had a job, but the hospital 
discharge report reflects that the veteran was deemed to be 
unemployable.  This hospital report constitutes the first 
evidence of unemployability, and thus entitlement to 
nonservice-connected disability pension benefits, of record.  
Moreover, the veteran's application to reopen his claim for 
these benefits was not received prior to February 5, 1988, 
and the veteran submitted no other correspondences on this 
matter between October 1985 and February 1988.

In short, in the absence of evidence of unemployability or of 
a reopened claim for nonservice-connected disability pension 
benefits prior to April 6, 1987, the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for the grant of these benefits.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to an effective date prior to April 
6, 1987 for the grant of VA nonservice-connected disability 
pension benefits is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

